DeaijeRxcic, Ch. J.,
delivered the opinion of the court:
The jury found the defendant guilty of obstructing a road in Coffee county, and, on motion, the court arrested the judgment, and the attorney-general appealed.
*255The ground upon which it is supposed the judgment was arrested is, that the indictment does not specify of what class the road obstructed was. The same section of the Code which makes the obstruction of a public highway indictable, makes obstruction of a "private way” and "ways to burying places” indictable. Sec. 4913, sub-see. 4 [See Shannon’s Code, sec. 6869, sub-sec. 4].
The indictment charges «that the road obstructed was laid out by the county court. This is tantamount to the charge that it is a public highway.
We think the court erred in arresting the judgment, and should have rendered judgment on the verdict of the jury.
It was stated in the argument by defendant’s counsel that the attorney-general had not signed the indictment, and on this ground the arrest of the judgment was affirmed, but it now appeals otherwise. That judgment, if entered, will he vacated — and such judgment will he entered in this court as should have heen rendered in the court below— that is, that defendant, Farrar, pay $5 and the costs of this court and the court below.